Judgment affirmed with costs, and matter remitted to Supreme Court, Monroe County, for further proceedings in accordance with memorandum. All concur, Callahan, J., not participating. Memorandum: There is no merit to any of the issues raised by defendant on appeal and thus there must be an affirmance. The parties acknowledge, however, that after entry of judgment herein, the marital residence was sold and the proceeds held in an escrow account pursuant to agreement. The matter is remitted to Supreme Court for distribution of the escrow funds. In that regard, we note that the trial court correctly determined that the original value of the marital residence ($55,000), purchased by the parties as joint tenants prior to their marriage, is separate property. Thus the sum of $55,000 is to be divided equally between the parties and the remainder is to be distributed in accordance with the formula established in the judgment. (Appeal from judgment of Supreme Court, Monroe County, Purple, J. — divorce.) Present — Dillon, P. J., Callahan, Pine, Lawton and Davis, JJ.